Whitfield, O. J.,
delivered the opinion of the court.
The jurisdiction of a court of equity to administer the relief sought is established by the cases of Otley v. Haviland, 36 Miss., 19, and of Watkins v. Owens, 47 Miss., 593. There is no res judicata arising from the judgment in the ejectment. Ordinarily the doctrine of res judicata might well be invoked when one defending in ejectment failed to claim the value of his improvements. That would be so, because the title to the building as well as to the land would be involved. That is not this case. The express contract here was that the building should remain the property of the appellants, the lands remaining the property of the Grange Hall Boarding House Stock Company. In other words, the agreement was, and its necessary effect is, that the buildings should be treated as personal property belonging to appellants. TJnder this state of case the defendants in the ejectment suit stood upon the agreement, did not dispute title to the land, and made no claim for the value of the improvements to be worked out in the statutory mode in ejectment, since they had the right to rest on their title to the building as personal property under the contract. The doctrine of res judicata cannot possibly have any application to this state of -case.
Neither is there any merit in the contention that the trustees abused their trust, and made a profit out of their trust, in agreeing with persons, also trustees, that they might erect buildings on the grounds belonging to the Grange Hall Boarding House Stock Company, for the obvious reason that the allegations in the bill clearly show that the boarding house was essential to the successful conduct of the school, and was built for that reason, and fail utterly to show that the purpose of those who built the board*430ing bouse there was such a fraudulent purpose as would come under the facts in this case, within the spirit of the rule. We think the equities are all with the appellants, who should be allowed to remove their buildings from the ground.
The decree is reversed, demurrer overruled, the cause remanded, and sixty days to answer allowed after mandate is filed in the court below.

Decree accordingly.